                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JOHN KIM BAKER,
                                               Case No. 1:18-cv-00010-REB
                      Petitioner,
                                               MEMORANDUM DECISION AND
        v.                                     ORDER

 RANDY BLADES,

                      Respondent.


       Pending before the Court is a Petition for Writ of Habeas Corpus filed by Idaho

state prisoner John Kim Baker (“Petitioner” or “Baker”). The Petition challenges

Petitioner’s Ada County conviction of felony eluding, including a persistent violator

enhancement. Dkt. 3. The Petition is now fully briefed and ripe for adjudication. The

Court takes judicial notice of the records from Petitioner’s state court proceedings, which

have been lodged by Respondent. Dkt. 13; see Fed. R. Evid. 201(b); Dawson v. Mahoney,

451 F.3d 550, 551 n.1 (9th Cir. 2006).

       All parties have consented to the jurisdiction of a United States Magistrate Judge

to conduct all proceedings in this case in accordance with 28 U.S.C. § 636(c) and Federal

Rule of Civil Procedure 73. See Dkt. 12. Having carefully reviewed the record in this

matter, including the state court record, the Court concludes that oral argument is

unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following

Order denying habeas corpus relief.

MEMORANDUM DECISION AND ORDER - 1
                                    BACKGROUND

       Absent clear and convincing evidence to the contrary, see 28 U.S.C. § 2254(e)(1),

the following facts of Petitioner’s case, as described by the Idaho Court of Appeals, are

presumed correct:

              At 12:03 a.m. on March 31, 2015, Ada County dispatch
              advised of an attempt to locate a vehicle regarding a possible
              aggravated assault with a firearm incident that occurred at a
              hotel located in Boise. Five minutes later, three Ada County
              Sheriff deputies were en route to assist. Boise Police officers
              were en route at the same time to investigate the claim of the
              aggravated assault. One of the deputies located a vehicle,
              driven by Baker and matching the description of the suspect
              vehicle, at a drive-thru of a restaurant. The deputy pulled
              behind Baker after he left the drive-thru and engaged his
              overhead lights. The deputy testified that the suspect vehicle
              then fled, attempting to elude. Thereafter, a chase ensued
              through two large store parking lots, twice around a hotel, and
              then back to the store parking lots. During this time, the
              deputy’s flashing overhead lights were on as well as the
              deputy’s auxiliary front, back, and side lights. Baker then
              drove through the parking lot of a strip mall, over a curb, and
              started driving east in the westbound lanes of Overland Road.
              Baker eventually corrected into the eastbound lanes, turned
              south on Cole Road, and entered the freeway. Both Ada
              County Sheriff’s office and Boise Police units were involved
              in the pursuit with their lights and sirens on. The deputy in the
              lead position testified that Baker was driving between 110
              and 120 miles per hour in an area where the speed limit was
              65 miles per hour. The pursuit was terminated at 12:19 a.m.

              Prior to this, the deputy had requested assistance from the
              Elmore County Sheriff’s office to deploy spike strips in the
              area near the Ada and Elmore County line. However, because
              the pursuit was terminated prior to the arrival of the deputies
              from Elmore County, the Elmore County deputies did not
              deploy spike strips and instead returned to cover I-84 Exits 90
              and 95, because there was some concern Baker would try to
              enter Mountain Home through one of these exits. While
              positioned at the exits, there was some testimony that the

MEMORANDUM DECISION AND ORDER - 2
              deputies’ lights may have been deployed, though none of the
              officers saw Baker’s vehicle while waiting at the exits, and
              they thereafter resumed their normal patrol activities at about
              1:00 a.m.

              At approximately 2:30 a.m. Elmore County dispatch advised
              that Baker was reported to be in Elmore County and had
              made phone calls stating he was going to provoke an incident
              with officers so that they would shoot him. A sergeant that
              had previously covered Exit 95 started to travel west on I-84
              as dispatch advised that Baker was traveling eastbound in the
              westbound lanes of I-84. The sergeant located the vehicle and
              made a U-turn and deployed his emergency lights while
              following Baker. Baker turned his headlights on and off to
              acknowledge the sergeant. The sergeant testified that when he
              approached with his emergency lights on, Baker fled
              eastbound on I-84. Baker traveled between thirty-five and
              forty miles per hour, significantly lower than the posted speed
              limit of eighty miles per hour. The sergeant pursued Baker
              with his lights and siren on; however, Baker did not stop.
              Spike strips were deployed and approximately two miles after
              Baker’s vehicle was disabled by the spike strips, he was
              arrested ….

State’s Lodging B-4 at 1–2.

       Petitioner was charged with misdemeanor eluding a peace officer in Elmore

County. He pleaded guilty to that charge and was sentenced to sixty days in jail. Id. at 2–

3.

       Petitioner was later charged, in Ada County, with felony eluding—the charge

challenged in the instant petition. Petitioner moved to dismiss, arguing that the

prosecution in Ada County violated the Double Jeopardy Clause because Petitioner had

been charged with the same offense in Elmore County. The trial court denied the motion.

Petitioner pleaded guilty, to both the eluding charge and a persistent violator

enhancement, but he reserved the right to appeal the denial of the motion to dismiss.

MEMORANDUM DECISION AND ORDER - 3
Petitioner was sentenced to a unified term of ten years in prison with two years fixed. Id.

at 3. The Idaho Court of Appeals affirmed, and the Idaho Supreme Court denied review.

Id. at 3–5; State’s Lodging B-7.

       In his federal Petition, Petitioner asserts a single claim: that his felony eluding

conviction in Ada County violates the Double Jeopardy Clause because Petitioner was

charged and convicted of misdemeanor eluding in Elmore County. Petitioner contends

that his avoidance of the police in the early morning hours of March 31, 2015, constituted

“one continuing event” in which he intended “to elude police for the entire three hour

time frame.” Dkt. 3 at 3–10. Therefore, Petitioner argues, he committed a single offense

and could not constitutionally be convicted of two different eluding offenses.

                      HABEAS CORPUS STANDARD OF LAW

       A federal court may grant habeas corpus relief when it determines that the

petitioner “is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). If the state court has adjudicated a claim on the merits,

habeas relief is further limited by § 2254(d), as amended by the Anti-terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, federal habeas relief

may be granted only where the state court’s adjudication of the petitioner’s claim:

               (1)   resulted in a decision that was contrary to, or
                     involved an unreasonable application of, clearly
                     established Federal law, as determined by the
                     Supreme Court of the United States; or

              (2)    resulted in a decision that was based on an
                     unreasonable determination of the facts in light
                     of the evidence presented in the State court
                     proceeding.

MEMORANDUM DECISION AND ORDER - 4
28 U.S.C. § 2254(d). “Deciding whether a state court’s decision involved an

unreasonable application of federal law or was based on an unreasonable determination

of fact requires the federal habeas court to train its attention on the particular reasons—

both legal and factual—why state courts rejected a state prisoner’s federal claims and to

give appropriate deference to that decision.” Wilson v. Sellers, 138 S. Ct. 1188, 1191-92

(2018) (internal quotation marks and citations omitted).

       When a party contests the state court’s legal conclusions, including application of

the law to the facts, § 2254(d)(1) governs. That section consists of two alternative tests:

the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002). Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1), the petitioner must show that the state court—although identifying “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 134 S. Ct. 1697, 1706 (2014) (emphasis omitted).


MEMORANDUM DECISION AND ORDER - 5
       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the state court’s decision is incorrect or wrong; rather, the

state court’s application of federal law must be objectively unreasonable to warrant relief.

Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If there is any

possibility that fair-minded jurists could disagree on the correctness of the state court’s

decision, then relief is not warranted under § 2254(d)(1). Harrington v. Richter, 562 U.S.

86, 102 (2011). The Supreme Court has emphasized that “even a strong case for relief

does not mean the state court’s contrary conclusion was unreasonable.” Id. To be entitled

to habeas relief under § 2254(d)(1), “a state prisoner must show that the state court’s

ruling on the claim being presented in federal court was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Id. at 103.

       The source of clearly established federal law must come only from the holdings of

the United States Supreme Court. Although circuit precedent may be persuasive authority

for determining whether a state court decision is an unreasonable application of Supreme

Court precedent, Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 2000), circuit

law may not be used “to refine or sharpen a general principle of Supreme Court

jurisprudence into a specific legal rule that th[e] Court has not announced,” Marshall v.

Rodgers, 569 U.S. 58, 64 (2013).

       “[R]eview under § 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180

(2011). Therefore, evidence that was not presented to the state court cannot be introduced

MEMORANDUM DECISION AND ORDER - 6
on federal habeas review if a claim was adjudicated on the merits in state court and if the

underlying factual determinations of the state court were reasonable. See Murray v.

Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014) (“After Pinholster, a federal habeas

court may consider new evidence only on de novo review, subject to the limitations of

§ 2254(e)(2).”); Hurles v. Ryan, 752 F.3d 768, 778 (9th Cir. 2014) (“If we determine,

considering only the evidence before the state court, that the adjudication of a claim on

the merits ... was based on an unreasonable determination of the facts, we evaluate the

claim de novo, and we may consider evidence properly presented for the first time in

federal court.”).

       To be eligible for relief under § 2254(d)(2), the petitioner must show that the state

court decision was based upon factual determinations that were “unreasonable ... in light

of the evidence presented in the State court proceeding.” A “state-court factual

determination is not unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301

(2010); see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question under

AEDPA is not whether a federal court believes the state court’s determination was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.”). State court factual findings are presumed to be correct and are binding on

the federal court unless the petitioner rebuts this presumption by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

       If a petitioner satisfies § 2254(d)—either by showing that the state court’s

adjudication of the claim was contrary to, or an unreasonable application of Supreme

MEMORANDUM DECISION AND ORDER - 7
Court precedent or by establishing that the state court’s factual findings were

unreasonable—then the federal habeas court must review the petitioner’s claim de novo,

meaning without deference to the state court’s decision. Hurles, 752 F.3d at 778.

        When considering a habeas claim de novo, a district court may, as in the pre-

AEDPA era, draw from both United States Supreme Court and well as circuit precedent,

limited only by the non-retroactivity rule of Teague v. Lane, 489 U.S. 288 (1989). Even

under de novo review, however, if the factual findings of the state court are not

unreasonable under § 2254(d)(2), the Court must apply the presumption of correctness

found in 28 U.S.C. § 2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at

1167-68. Conversely, if a state court factual determination is unreasonable, the federal

court is not limited by § 2254(e)(1) and may consider evidence outside the state court

record, except to the extent that § 2254(e)(2) might apply. Murray v. Schriro, 745 F.3d at

1000.

                                      DISCUSSION

1.      Clearly Established Law

        The Double Jeopardy Clause of the Fifth Amendment includes three basic

protections: it protects a defendant from (1) “a second prosecution for the same offense

after acquittal,” (2) “a second prosecution for the same offense after conviction”, and (3)

“multiple punishments for the same offense.” Ohio v. Johnson, 467 U.S. 493, 498 (1984).

This case involves the third protection. Petitioner claims that he could not have been

convicted of the felony eluding charge in Ada County—in addition to the misdemeanor

eluding charge in Elmore County—because his eluding conduct in both counties was part

MEMORANDUM DECISION AND ORDER - 8
of the same course of conduct and, therefore, constituted a single offense prohibiting

multiple punishments.

       Because the protection against cumulative punishments “is designed to ensure that

the sentencing discretion of courts is confined to the limits established by the legislature,”

the question “whether punishments are ‘multiple’ is essentially one of legislative intent.”

Johnson, 467 U.S. at 499. That is, “the Double Jeopardy Clause does no more than

prevent the sentencing court from prescribing greater punishment than the legislature

intended.” Missouri v. Hunter, 459 U.S. 359, 366 (1983). The Clause is not implicated if

the legislature intended to impose multiple or cumulative punishments. Id. at 367–68.

       Additionally, “[w]hether a particular course of conduct involves one or more

distinct offenses under the statute depends on [legislative] choice.” Sanabria v. United

States, 437 U.S. 54, 70 (1978). Thus, it is Idaho law that defines whether Petitioner’s

conduct in Ada and Elmore Counties constituted the same offense—which would

implicate double jeopardy—or two separate offenses—which would not.

2.     State Court Decision

       The Idaho Court of Appeals rejected Petitioner’s double jeopardy claim, holding

that Petitioner’s conduct in Ada County and his conduct in Elmore County constituted

two separate eluding offenses. The court’s reasoning was based on the fact that “the two

charges did not arise from the same factual circumstance such that one offense was the

means by which the other was committed”:

              In Ada County, Baker was traveling between 110 and 120
              miles per hour, well over the posted speed limit of 65 miles
              per hour, resulting in the charge being elevated to a felony.

MEMORANDUM DECISION AND ORDER - 9
              The high speed chase in Ada County ended at 12:19 a.m. and
              both the Ada County Sheriff's office and Boise Police
              terminated the pursuit while still in Ada County.

              Thereafter, the Elmore County Sheriff's deputies covered
              Interstate Exits 90 and 95; however, they resumed their
              normal patrol activities at about 1:00 a.m. since they did not
              see Baker from these locations. It was not until 2:30 a.m. that
              the Elmore County dispatch advised that Baker was traveling
              in the area, and his vehicle was located and pursued by the
              sergeant who deployed his emergency lights while behind
              Baker. Then a separate eluding incident began, as Baker fled
              from the pursuing sergeant at a speed significantly lower than
              the posted speed limit before his vehicle was disabled by
              spike strips and he was arrested.

              Therefore, between 1:00 a.m. and 2:30 a.m., there was no
              contact between any law enforcement agency and Baker's
              vehicle. Baker was not eluding during this significant time
              period since the statute for both misdemeanor and felony
              eluding require a pursuing police officer and a visual or
              audible signal to stop, both of which were absent. I.C. §§ 49-
              1401(1), 49-1401(2). In fact, his conduct was unknown to
              officers during this time frame. Consequently, the first offense
              that resulted in the felony charge of eluding started when the
              officer turned on his lights and siren in Ada County and a
              high speed chase ensued and ended when police terminated
              the pursuit and resumed normal patrol activities. The second
              offense that resulted in the misdemeanor charge of eluding
              started in Elmore County when the sergeant turned on his
              lights and Baker fled at a low speed.

State’s Lodging B-4 at 4–5 (emphasis added).

       The court of appeals acknowledged Petitioner’s argument that—from his

perspective—the incidents should be treated as a single offense because he was

continually attempting to elude detection the entire time. However, the court upheld the

trial judge’s finding that Petitioner’s alleged perspective was “not a reasonable or

objective view of what was happening out there.” Id. at 4.

MEMORANDUM DECISION AND ORDER - 10
       As a result, the state court determined that the two charges were “separate and

independent offenses” and that, therefore, “the charges did not violate Baker’s rights

against double jeopardy.” Id. at 5.

3.     The Idaho Court of Appeals Reasonably Rejected Petitioner’s Double
       Jeopardy Claim

       Petitioner has not established that the decision of the Idaho Court of Appeals was

unreasonable under § 2254(d)(1) or (d)(2). As an initial matter, this Court cannot review

the state court’s interpretation that the two charges resulted from separate, independent

offenses. That is an interpretation of Idaho state law by which this Court is bound. See

Estelle v. McGuire, 502 U.S. 62, 67–68, (1991) (“[I]t is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions. In

conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States.”); Sanabria, 437 U.S. at

70 (“Whether a particular course of conduct involves one or more distinct offenses under

the statute depends on this congressional choice.”).

       Moreover, the Court has found no United States Supreme Court precedent that

prohibits a state from treating conduct like Petitioner’s as two separate offenses for

purposes of double jeopardy. See 28 U.S.C. § 2254(d)(1).

       Finally, the state court found, as a factual matter, that Petitioner’s purported belief

that his course of conduct constituted a single, ongoing offense—rather than two separate

eluding offenses—was unreasonable. That finding is not unreasonable under

§ 2254(d)(2), particularly given that there was no law enforcement contact with Petitioner


MEMORANDUM DECISION AND ORDER - 11
for approximately an hour-and-a-half. Accordingly, the Idaho Court of Appeals

reasonably rejected Petitioner’s double jeopardy claim.

                                     CONCLUSION

      The Court concludes that the state court’s rejection of Petitioner’s claim was not

contrary to, or an unreasonable application of, clearly established Supreme Court

precedent, nor was it based on an unreasonable determination of the facts. See 28 U.S.C.

§ 2254(d). Therefore, Petitioner is not entitled to habeas relief under AEDPA.

                                         ORDER

      IT IS ORDERED:

      1.     The Petition for Writ of Habeas Corpus (Dkt. 3) is DENIED, and this entire

             action is DISMISSED with prejudice.

      2.     The Court does not find its resolution of this habeas matter to be reasonably

             debatable, and a certificate of appealability will not issue. See 28 U.S.C.

             § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

             Petitioner wishes to appeal, he must file a timely notice of appeal with the

             Clerk of Court. Petitioner may seek a certificate of appealability from the

             Ninth Circuit by filing a request in that court.



                                                 DATED: December 23, 2019

                                                 _________________________
                                                 Ronald E. Bush
                                                 Chief U.S. Magistrate Judge



MEMORANDUM DECISION AND ORDER - 12
